DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (USPN 2009/0263037 A1) in view of Yamazaki et al. (USPN 2016/0260835 A1).

As to claim 1, Qiu teaches a display system comprising an imaging device, a control device, and a display device,
wherein the imaging device comprises first pixels arranged in a matrix (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]-[0018] pixels — note it is well known in the art for the pixels to be arranged in a matrix),
wherein the display device comprises second pixels arranged in a matrix (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]-[0018] pixels — note it is well known in the art for the pixels to be arranged in a matrix),
wherein the imaging device has a function of generating first image data on the basis of the illuminance of light emitted to the first pixel (see at least figs. 1-2, [0017]-[0019], [0022], [0024], [0027)),
wherein the control device has a function of forming a histogram on the basis of the first image data (see at least figs. 1, 3, 5, [0018], [0022], [0027]),
wherein the control device has a function of dividing the histogram into three or more illuminance ranges (see at least figs. 1, 3, 5, Abstract, [0006], [0018]-[0019], [0022], [0027]),
wherein the control device has a function of converting gray levels, which are included in the first image data as information and correspond to the illuminance of the light emitted to the first pixel, to generate second image data obtained by performing dynamic range compression on the first image data (see at least figs. 1, 2, [0002], [0018], [0024], [0027]), and
wherein the control device has a function of calculating a compressibility of the dynamic range compression for each of the illuminance ranges on the basis of a value of integral in the histogram (see at least figs. 1-3, 5, Abtract, [0002] “many Algorithms and graphic technologies have developed to compress the dynamic range of a HDR scene to a displayable range. One merit of the tone mapping is to optimize the data volume of video stream in the pipeline.”; [0018], [0019], [0024] “One benefit of dividing the original and target dynamic ranges into sub- ranges according to the invention and tone mapping each sub-range separately is that the dynamic range of the sub-ranges into which the greatest number of pixels fall is expanded while the dynamic range of those sub-ranges have a small population of pixels is compressed. This improves the contrast and detail in the major parts of the image without changing the order of magnitude or the overall luminance dynamic range.”; and [0028]).
Qiu does not directly teach wherein the first pixels have a different structure than the second pixels.
Yamazaki teaches wherein the imaging device comprises first pixels arranged in a matrix (see at least fig. 35B, 36 and [0355] “FIG. 35B illustrates a structure example of the pixel portion 621. The pixel portion 621 includes a plurality of pixels 622 (imaging element) arranged in a matrix with p rows and q columns”), 
wherein the display device comprises second pixels arranged in a matrix (see at least fig. 44 and [0424] “The display area 3131 includes a plurality of pixels 3130 arranged in a matrix of m rows by n columns.”), and 
wherein the first pixels have a different structure than the second pixels (see at least figs. 35B, 36, 38-43 and 44-45 – note the pixels of the imaging device have a different structure than the pixels of the display device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well known pixel arrangement of imaging and display devices as taught by Yamazaki into Qiu in order to improve image signals and image quality. Support for modifying Qiu is found in at least paragraph [0028] “it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 5, Qiu teaches 
an operation method of a display system comprising an imaging device, a control device, and a display device (see at least [0008] “The invention also includes display, capture and image processing apparatus employing the method.”; [0017]- [0018] pixels — note it is well known in the art for the pixels to be arranged in a matrix),
wherein the imaging device generates first image data on the basis of the illuminance of light emitted to the first pixel (see at least figs. 1-2, [0017]-[0019], [0022], [0024], [0027]),
wherein the control device forms a histogram on the basis of the first image data (see at least figs. 1, 3, 5, [0018], [0022], [0027]),
wherein the control device divides the histogram into five or more illuminance ranges (see at least figs. 1, 3, 5, Abstract, [0006], [0018]-[0019], [0022], [0027] – note examples given include four ranges, however four is merely an example and not a limitation – any number of ranges would be obvious to one skilled in the art. Furthermore, it would have been an obvious matter of design choice to a person of ordinary skill in the art to include any number of ranges because Applicant has not disclosed that a specific number of ranges provides an advantage, is used for a particular purpose, or solves a stated problem.  Therefore, it would have been an obvious matter of design choice to divide the histogram into five or any desired number of illuminance ranges), and
wherein the control device has a function of converting gray levels, which are included in the first image data as information and correspond to the illuminance of the light emitted to the first pixel, to generate second image data obtained by performing dynamic range compression on the first image data, using compressibility calculated for each of the illuminance ranges on the basis of a value of integral in the histogram (see at least figs. 1-3, 5, Abstract, [0002] “many Algorithms and graphic technologies have developed to compress the dynamic range of a HDR scene to a displayable range. One merit of the tone mapping is to optimize the data volume of video stream in the pipeline.”; [0018], [0019], [0024] “One benefit of dividing the original and target dynamic ranges into sub-ranges according to the invention and tone mapping each sub-range separately is that the dynamic range of the sub-ranges into which the greatest number of pixels fall is expanded while the dynamic range of those sub- ranges have a small population of pixels is compressed. This improves the contrast and detail in the major parts of the image without changing the order of magnitude or the overall luminance dynamic range.”; and [0028]).
Qiu does not directly teach a display system comprising an imaging device in which first pixels are arranged in a matrix and a display device in which second pixels are arranged in a matrix.
Yamazaki teaches a display system comprising an imaging device in which first pixels are arranged in a matrix (see at least fig. 35B, 36 and [0355] “FIG. 35B illustrates a structure example of the pixel portion 621. The pixel portion 621 includes a plurality of pixels 622 (imaging element) arranged in a matrix with p rows and q columns”), 
and a display device in which second pixels are arranged in a matrix (see at least fig. 44 and [0424] “The display area 3131 includes a plurality of pixels 3130 arranged in a matrix of m rows by n columns.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a well known pixel arrangement of imaging and display devices as taught by Yamazaki into Qiu in order to improve image signals and image quality. Support for modifying Qiu is found in at least paragraph [0028] “it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention”. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

As to claim 2, the combination of Qiu and Yamazaki teach the display system according to claim 1 (see above rejection), 
wherein the compressibility in the illuminance range in which the value of integral is large is smaller than the compressibility in the illuminance range in which the value of integral is small (see Qui at least fig. 6 and [0028] “An exemplary example of the invention has been described. However, it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention. One such modification is shown in FIG. 6. It is envisaged that images already in a HDR format may be displayed on the device described in an earlier application Ser. No. 11/707,517 filed on 16 Feb. 2007. Such a device may include a HDR to LDR tone-mapping processor for converting the input HDR image to LDR format used by the LCD controller and panel. In such an example the target dynamic range would be smaller than the original dynamic range.”), and
wherein one of the first pixels comprises a photoelectric conversion element (see Yamazaki at least fig. 40C: photoelectric conversion element 601),
wherein one of a source and a drain a first transistor is electrically connected to one electrode of the photoelectric conversion element (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 all have a source/drain “electrically connected” to 601),
wherein one of a source and a drain of a second transistor is electrically connected to the one electrode of the photoelectric conversion element (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 all have a source/drain “electrically connected” to 601),
wherein the other of the source and the drain of the second transistor is only electrically connected to a gate of a third transistor and one electrode of a capacitor (see Yamazaki at least fig. 40C: gate of 604 and capacitor 606), and
wherein one of a source and a drain of the third transistor is electrically connected to one of a source and a drain of a fourth transistor (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 all have a source/drain “electrically connected” to each other).

As to claim 6, the combination of Qiu and Yamazaki teach the operation method of a display system according to claim 5 (see above rejection), wherein the dynamic range compression is performed on the first image data so that the compressibility in the illuminance range in which the value of integral is large is smaller than the compressibility in the illuminance range in which the value of integral is small (see Qiu at least fig. 6 and [0028] “An exemplary example of the invention has been described. However, it should be appreciated that modifications and alternations obvious to those skilled in the art are not to be considered as beyond the scope of the present invention. One such modification is shown in FIG. 6. It is envisaged that images already in a HDR format may be displayed on the device described in an earlier application Ser. No. 11/707,517 filed on 16 Feb. 2007. Such a device may include a HDR to LDR tone-mapping processor for converting the input HDR image to LDR format used by the LCD controller and panel. In such an example the target dynamic range would be smaller than the original dynamic range.”).

As to claim 3, the combination of Qiu and Yamazaki teach the display system according to claim 1 (see above rejection), wherein one of the first pixels comprises: 
a first transistor; a second transistor; a third transistor, and a photoelectric conversion element, (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 and photoelectric conversion element 601),
wherein the third transistor is provided over the first transistor and the second transistor, wherein the photoelectric conversion element is provided over the third transistor (see Yamazaki at least figs. 37 and 41-43: transistors 602, 603, 604, 605 and photoelectric conversion element 601), 
wherein a gate of the first transistor is electrically connected to one of a source and a drain of the third transistor (see Yamazaki at least fig. 40C: gate of 604 is “electrically connected” to transistors 602, 603 and 605),
wherein a first conductive layer electrically connected to a source and a drain of the first transistor overlaps with a first gate and a second gate of the third transistor (see Yamazaki at least figs. 37 and 40-43 and [0387]-[0388]), 
wherein a semiconductor layer of the first transistor comprising a channel region comprises silicon (see Yamazaki at least figs. 40-43 and [0182]),
wherein a semiconductor layer of the third transistor comprising a channel region comprises an oxide semiconductor (see Yamazaki at least figs. 40-43 and [0182]),
wherein the other of the source and the drain of the third transistor is electrically connected to one electrode of the photoelectric conversion element (see Yamazaki at least fig. 40C: transistors 602, 603, 604, 605 all have a source/drain “electrically connected” to 601),
wherein a second conductive layer is provided in an opening of a first insulating layer provided over the second gate of the third transistor, wherein a third conductive layer is provided in an opening of a second insulating layer provided over the second conductive layer, (see Yamazaki at least figs. 41-43 and [0212], [0345], [0387]-[0390], [0397], [0407]-[0409]), and
wherein the one electrode of the photoelectric conversion element is in contact with the third conductive layer (see Yamazaki at least figs. 40-43: photoelectric conversion element 601).

Claims 3, 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. (USPN 2009/0263037 A1) in view of in view of Yamazaki et al. (USPN 2016/0260835 A1), further in view Terada et al. (WO 2016/199330 A1 - English translation USPN 2018/0184123 A1).

As to claim 3, the combination of Qiu and Yamazaki teach the display system according to claim 1 (see above rejection).
wherein the second pixel comprises a first transistor (see Yamazaki at least figs. 45A1 and 45A2: transistors 3431, 3232, 3434),
wherein one of a source and a drain of the first transistor is electrically connected to a first wiring (see Yamazaki at least figs. 45A1 and 45A2: all transistors 3431, 3232, 3434 are “electrically connected” to a first wiring),
wherein the other of the source and the drain is electrically connected to a gate of a second transistor and one electrode of a capacitor (see Yamazaki at least figs. 45A1 and 45A2: gate of 3232 and capacitor 3233),
wherein one of a source and a drain of the second transistor is electrically connected to the other electrode of the capacitor and one electrode of a display element (see Yamazaki at least figs. 45A1 and 45A2: all transistors 3431, 3232, 3434 are “electrically connected” to capacitor 3233 and display element 3125).
Qiu and Yamazaki do not directly teach wherein the control device comprises a neural network, and wherein the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired.
Terada teaches wherein the control device comprises a neural network, and wherein the neural network has a function of predicting, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired (see at least [0139], [0142], [0158]-[0162] — note NN is neural network).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network function of predicting as taught by Terada into the display system of Qiu and Yamazaki in order to improve the accuracy of prediction and reduce noise (see Terada at least [0158]) and to also enhance compression capability (see Terada at least [0162]).

As to claim 4, the combination of Qiu, Yamazaki and Terada teach the display system according to claim 3 (see above rejection), wherein the control device has a function of determining whether the compressibility is updated, on the basis of the third image data (see Terada at least [0139], [0142], [(0158]-[0162] — note NN is neural network).
wherein a pixel of the first pixels comprises:
a first transistor and a second transistor overlapping with a photoelectric conversion element (see Yamazaki at least figs. 37 and 41-43 and [0362] “The provision of the pixel portion 621 over the first circuit 260 to the fourth circuit 290 to overlap with the first circuit 260 to the fourth circuit 290 can increase the area occupied by the pixel portion 621 for the imaging device 600. Accordingly, the light sensitivity, the dynamic range, the resolution, the reproducibility of a taken image, or the integration degree of the imaging device 600 can be increased.”),
wherein a first conductive layer electrically connected to one of a source and a drain of the first transistor is provided over a first insulating layer provided over a gate of the first transistor and a gate of the second transistor (see Yamazaki at least figs. 41-43 and [0387]-[0388]),
wherein a second conductive layer is provided over and in contact with the first conductive layer, the second conductive layer provided in an opening of a second insulating layer provided over the first insulating layer (see Yamazaki at least figs. 41-43 and [0387]-[0390], [0397], [0403]-[0406]),
wherein a third conductive layer over the second conductive layer provided in an opening of a third insulating layer is electrically connected to a first semiconductor layer of the photoelectric conversion element (see Yamazaki at least figs. 41-43 and [0245] and [0387]-[0390]),
wherein a second semiconductor layer and a third semiconductor layer are provided over the first semiconductor layer (see Yamazaki at least figs. 41-43 and [0212], [0345], [0407]-[0409]),
wherein the first transistor and the second transistor overlap with the first to third semiconductor layers (see Yamazaki at least figs. 37 and 41-43 and [0362]),
wherein a region in the second semiconductor layer is electrically connected to a fourth conductive layer provided in an opening of the third insulating layer and a fifth conductive layer provided in an opening of the second insulating layer and wherein a sixth conductive layer is electrically connected to the fifth conductive layer and provided on the first insulating layer (see Yamazaki at least figs. 41-43 and [0212], [0345], [0387]-[0390], [0397], [0403]-[0409]).

As to claim 7, Qiu and Yamazaki teach the operation method of a display system according to claim 5 (see above rejection).
Qiu and Yamazaki do not directly teach wherein the control device comprises a neural network, wherein the neural network predicts, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein whether the compressibility is updated is determined on the basis of the third image data.
Terada teaches wherein the control device comprises a neural network, wherein the neural network predicts, on the basis of the first image data, third image data that is to be acquired by the imaging device in a frame period after a frame period when the first image data is acquired, and wherein whether the compressibility is updated is determined on the basis of the third image data (see at least [0139], [0142], [0158]-[0162] — note NN is neural network).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the neural network function of predicting as taught by Terada into the display system of Qiu and Yamazaki in order to improve the accuracy of prediction and reduce noise (see Terada at least [0158]) and to also enhance compression capability (see Terada at least [(0162]).

Response to Arguments
Applicant’s arguments filed 2/14/22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Furthermore, the common knowledge or well-known in the art statements presented in the prior office action are now taken to be admitted prior art because Applicant either failed to traverse the Examiner’s assertion of official notice or the traversal was inadequate. Examiner thanks Applicant for recognizing the common art and advancing the focus of the prosecution with respect to Applicant's inventive concept.

Examiner recommends claim language “directly connected” instead of “electrically connected” because everything on the circuit board is electrically connected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Van der Vleuten et al. (USPN 2014/0225941 A1) teaches well known tone-mapping a dynamic range obtained by an imaging device as a dynamic range of a display device (see at least [0007]);
Kunkel (USPN 2015/0365580 A1) teaches well known tone-mapping a dynamic range obtained by an imaging device as a dynamic range of a display device (see at least [0003], [0004], [0032]);
Kagaya (USPN 2005/0047650 A1) teaches an image processing apparatus and an image processing method for compressing dynamic ranges of color images into a dynamic range of an output device for outputting the color images (see at least figs. 1-5);
Kurokawa (USPN 2019/0342606 A1) teaches compression (encoding) of the image data by intra-frame prediction (acquisition of differential data between adjacent pixels), inter-frame prediction (acquisition of differential data in each pixel between frames), motion-compensated prediction (acquisition of differential data in each pixel between a predicted image of a moving object based on a predicted motion and an actual image of the object based on the actual motion), orthogonal transform (discrete cosine transform), encoding, or the like (see at least Abstract and [0009]); 
Lv et al. (USPN 2019/0057509 A1) teaches three-dimensional (3D) flow estimation for images, and more particularly to learning rigidity of dynamic scenes by a neural network (see at least Abstract and [0002]);
Kurokawa (USPN 2016/0295152 A1) teaches wherein the imaging device comprises first pixels arranged in a matrix, wherein the display device comprises second pixels arranged in a matrix, and wherein the first pixels have a different structure than the second pixels (see at least figs. 25B, 26, 30A-31B).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L ZUBAJLO whose telephone number is (571)270-1551. The examiner can normally be reached Monday - Thursday 10 am - 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMARE MENGISTU can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER L ZUBAJLO/Examiner, Art Unit 2623                                                                                                                                                                                                        5/19/22  
                                                                                                                                                                                                      /JOSEPH R HALEY/Primary Examiner, Art Unit 2623